        Case 3:20-cv-01099-MO                       Document 1            Filed 07/07/20          Page 1 of 5




                                      UNITED STATES DISTRICT COURT
                                           DISTRICT OF OREGON
                                         PORTLAND DIVISION


                                                                                Civil Case No.      3: ~W- IOt?9-           ·MO
                               (      )                                         (to be assigned by Clerk of the Court}
 (Enter full name of plaintijf(';f}
                                                                                COMPLAINT
                    Plaintiff(s),
                                                                               Jury Trial De~ed
                                                                               0Yes        A_No
                                   &rist i//ul
    Oflr/       al/
 (Enter full name ofALL defe11da11t(s))


                    Defendant(s).




                                                       I. PARTIES

       List your name, address, and telephone number below, and the same information for each
defendant. Make sure that the defendant(s) listed below are identical to those contained in the
caption of the complaint. Attach additional sheets ofpaper if necessary.


Plaintiff                   Name:                     </4YI dit (,hllfl Cl
                                                             v              u / 2007 /VF 16+11
                                          ----=--=--;.....;;_..,:.-...;;....a;...;...'-"-....;.._'--------

                            Street Address:
                            City, State & Zip Code:              !/4.v1 cu u v-e r         l,,vil-- qtf6g7"
                            Telephone No.                 J60 - fJ2- 93 9 6


COMPLAINT                                                                                                           Pagel
Revised: July 20, 20 l 0
       Case 3:20-cv-01099-MO               Document 1       Filed 07/07/20        Page 2 of 5



                                           /.      L,     1 .
                                     i} J. I\ r IS /, [/11 (21 /
                                                                                   ~1~U/
Defendant No.1           Name:

                         StreetA~ /3333. 51✓ 6jt?k                               s-ie J!o
                         City, State & Zip Code: Y, e, C\.I~ d O fZ 9 7 JJ___,ZJ
                         Telephone No.     (5 0, 1)- VJ_ 1f X ~ I () 7.__S
                                            '-'



Defendant No. 2          Name:
                                 ------------------
                         Street Address:
                                    ---------------
                         City, State & Zip Code: _ _ _ _ _ _ _ _ _ __
                         Telephone No .


.Defendant No. 3         Name:
                                 ------------------
                         Street Address:
                                    ---------------
                         City, State & Zip Code: _ _ _ _ _ _ _ _ _ __
                         Telephone No.


Defendant No. 4          Name:
                                 ------------------
                         Street Address:
                                           ---------------
                         City, State & Zip Code: _ _ _ _ _ _ _ _ _ __

                         Telephone No.


                                          Il. JURISDICTION

        Federal courts are courts of limited jurisdiction. Only two types of cases can be heard in
federal court: cases involving a federal question and cases involving diversity ofcitizenship ofthe
parties. A case involving the United States Constitution or federal laws or treaties is a federal
 question case. A case in which a citizen ofone state sues a citizen ofanother state and the amount
in_ damages claimed is more than $75,000 is a diversity ofcitizenship case.

A.      What is the basis for federal court jurisdiction (check all that apply)

       0Fedeml Question                           ~versity of Citizenship




COMPLAINT                                                                                       Page 2
Revised: July 20, 2010
                 Case 3:20-cv-01099-MO                                            Document 1              Filed 07/07/20             Page 3 of 5




B.               If the basis for jurisdiction is Federal Question, what federal Constitutional, statutory, or
                 treaty right is at issue?
                            ,
                                              ,1,
                                             (fl r,
                                                      /l            l       /I
                                                                  /[f;t.S &'I/e     _
                                                                                       our
                                                                                              f
                                                                                           _ I _/ .
                                                                                   1Ur /S(Y IC IV///                       e                            r              orj-
                      (i vr- / Ctt.'i&                                                                                         V


C.               If the basis for jurisdiction is Diversity of Citizenship, what is the state of citizenship of each
                 party?

                 Plaintiff(s) state of citizenship _ _~~~a.. . , ,_1.1.                           c~o_u_v~e_v_-__i_v""_C;,_....()~i/~(t,_1      ~!fJ~t_\~--
                                                                                                                                              q~•

                 Defendant(s) state(s) ofcitizenship _ _                                    A_u_r_/_k_,ri~d~__o~-~,-~{2~C1..,,..,1_lrt-,,-0_ _ _ _ __
                                                                                                                               J-
                                                              ill. STATEMENT OF CLAIMS

                                                                                       Claim I

       State here as briefly as possible the facts ofyour case. Describe how each defendant was
involved, when the conduct occurred, and any injuries you have suffered as a result. It is not
necessary to give any legal arguments or cite any cases or statutes.

     Y., Me.Al-                    /Aese lladio· !Z+S:. 11,f~.6hP                                                  cjectr      oi-l99l,· ;/;e&j leen/
    1m.,1 iYl li/     . /;\,-(A"} -f-   /1,,/ .(/   t'o ?}(J. -/:@IJ7r/Ui \                    r,11,,   rl
                                                                                                     i;_ .:J!i,14./ii/1 Cl 111·(} J/lrP, ,: t1'v7.J./1 V//;eitrl,..--;
    .v
<
                                                                                                                                      1

           1..   /      •    _-;    1    ·i.</.,.,·_       f.,£.c·:   ·       1   !,   :·~     _;,_-,.::.,/   ,(
                                                                                                            /•'i.J:,(v/ l,-'.,i-:         '          /,\l-:·- -~-,,
    a~~-   c'e       1CIIS-f2-          to:· flari'JS ,-1'1 Ci> ~'                     . '" , ,:JifJ ct            ,-r.-
                                                                                                                   /:-t');p, u/ ,.           ,Pi1ut if/q 01'1 ih {J,
                                                       I
                                                                    1
                                                            · .',I· •. A  I             ,       . '                        I                        '        I
                                                                                                                                                            l'     '




                                                                                                                                                                 Page 3
Revised: July 20, 2010
                Case 3:20-cv-01099-MO                                          Document 1                 Filed 07/07/20                      Page 4 of 5




                                                                                    Claim II

            State here as briefly as possible the facts ofyour case. Describe how each defendant was
     involved, when the conduct occurred, and any injuries you have suffered as a result. It is not
     necessary to give any legal arguments or cite any cases or statutes.

      Ya
       •...
                Joo<. r:LY1d Joo%. L
                          -    I                             ::o   '
                                                                               COfr1f{J11/led er, ctif'/f(J_ '!Areal lo duf/1/~ 11
    cv-1rl.     tl:.csa]so              CJ'a.ShPii /11LI
                                                    v (.CU"                          /i1to 6/i;J rci,do ~usfjl/fJ{S_ . iecaaS0 c1'
                                                                                                                    .,
                                         caClfA                                                  araJS u, p,r-/- ,,,_,,, rt                                                        ::; _ . .
                                                                                        an ri I I e                     ,n     ~II()        h              -                 -     ,. ,   C?,-1'/   d
                                                                       ~~-~
    -.=.-1.,,<.'-'-=i-µ..:t..,_,__,,__.:~-4-<--.=.L J'-':----~-f-'-'--"'-----'--"-'--""-f:,..,__.u.,-<- .;...+---_;__,_"-'------'--'-=f--'~i'-"'--''-'--'-'" '-'--'-'.:.......,.--'-    M
                                                                       J                    -                                                                                    ,. .                   I
    ~-'----'~--+.!.J4.L~~~~a"-"'C(."'-.!..J-'-""(1..,,'----!..,(JLL.Y_·--U.Ll--\;;,-"'-~=-'-'-!...lL-~~'-----' -~~!'--'--..!C.!..(,(_,__/                                                 re;;o11s i        V•


    ---------- ---------- ---------- ---
                                                                                   Claim ID

                    State here as briefly as possible the facts ofyour case. Describe how each defendant
     was involved, when the conduct occurred, and any injuries you have suffered as a result. It is not
     necessary to give any legal arguments or cite any cases or statutes.

r       x          fep I J; ke
                                                         I
                                                          o) I
                                                                       •
                                                                           ae
                                                                           I
                                                                                                                        )                       .;;, i fJn d,
                                                                                                                                                                    VJ
                                                                                                                                                                     I

       L n I/ Pr-/             {i    1 /J             ,ff} nu lrl

                                                 f'            /                    I   I                                                                                I

                                                                                        V
                                                                                                                             V




    (Ifyou hlllle additional claims, describe them on another piece ofpaper, using the same outline.)

    COMPLAINT                                                                                                                                                                Page 4
    Revised: July 20, 2010
          Case 3:20-cv-01099-MO                          Document 1                Filed 07/07/20               Page 5 of 5




                                                            IV.      RELIEF

      State briefly exactly what you want the court to do for you and the amount, if any, of
monetary compensation you are seeking. Make no legal arguments. Cite no cases or statutes.
                                                                                                                          J. .✓:/:p~- '. _, J . . -
                                                                                                                         .~ .o,. .r otl&,, 1L



""-L..t=;r'-'1'--"~:...,7~-----==--=~__,_.!.L-!-...,__=_,__-L..:::.~./---U-~~'--+--1-JW<..U-.!...L.CO...:,µ.,_.+-___;_,_,_!!J'-...__.C.....CJ~1   o- /rfJe;rf
---------'.--!-------------'"'-----------~,_"1v't5t0t1                                                                                                  (lnJ
          I declare under penalty of perjury that the foregoing is true and correct.

           Signed this      L         day of         ~                                  , 20    10.




COMPLAINT                                                                                                                               Page 5
Revised: July 20, 2010
